IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NO. WR-56,850-03


EX PARTE TEDRICK EARL JENNINGS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR31982 IN THE 385TH DISTRICT COURT

FROM MIDLAND COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  Trial counsel filed an affidavit with the trial court.  Based on that affidavit and the written
plea agreement in this case, the trial court determined that Applicant pled guilty pursuant to an
agreement that this sentence would run concurrently with a federal sentence.  The federal sentence
is not running concurrently with this sentence.  Applicant is entitled to relief.  Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. CR31982 in the 385th District Court of
Midland County is set aside, and Applicant is remanded to the custody of the Sheriff of Midland
County to answer the charge against him as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 15, 2014
Do not publish